Exhibit No. 10.38
SCHEDULE OF PARTICIPATING EXECUTIVES
Armstrong World Industries, Inc. has entered into substantially similar
agreements with certain of its executives, including F. Nicholas Grasberger,
Donald F. Martin, Donald. A. McCunniff, Frank J. Ready, William C. Rodruan,
Stephen J. Senkowski, and R. Scott Webster. With respect to the severance
payments referenced in Section 6.1(A), the agreements with Mr. Grasberger,
Mr. McCunniff, Mr. Ready, and Mr. Senkowski provide for a 3X multiplier, while
the agreements with Mr. Martin, Mr. Rodruan, and Mr. Webster provide for a 2X
multiplier. The agreements with Mr. Martin, Mr. Rodruan and Mr. Webster do not
provide for the “modified single trigger” referenced in Section 16(Q). The
agreements with Mr. Grasberger and Mr. McCunniff do not provide that a “Change
of Control” of either Armstrong World Industries, Inc. or Armstrong Holdings,
Inc. occurred as a result of the Plan of Reorganization of Armstrong World
Industries, Inc. that was confirmed by the U.S. Bankruptcy Court for the
District of Delaware on October 2, 2006 (and therefore do not contain such
reference at the end of Section 16(F)), provide for a term ending on
September 30, 2010, and do not provide for additional severance payments
referenced in Section 6.1(C) consisting of lump sum payment of the actuarial
present value of three additional years of age and service credit for the
purpose of determining pension benefits.

 

 